COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Willis and Bumgardner
Argued at Richmond, Virginia


COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 o/b/o SARAH CARTER
                                      MEMORANDUM OPINION * BY
v.   Record No. 2860-97-2          JUDGE RUDOLPH BUMGARDNER, III
                                          OCTOBER 6, 1998
DAVID M. BRANCH

              FROM THE CIRCUIT COURT OF HENRICO COUNTY
                       George F. Tidey, Judge

            Janice W. McDaniel, Special Counsel (Susan T.
            Ferguson, Special Counsel; Mark L. Earley,
            Attorney General; Ashley L. Taylor, Jr.,
            Deputy Attorney General; Robert B. Cousins,
            Jr., Senior Assistant Attorney General; Craig
            M. Burshem, Regional Special Counsel, on
            brief), for appellant.

            No brief or argument for appellee.



     The trial court reduced the accrued child support owed by

David M. Branch and disallowed interest on the amount found in

arrears.    The Division of Child Support Enforcement moved the

court to reconsider, and appeals the denial of that motion.

Finding that the court erred, we reverse and enter final

judgment.

     When the parties divorced, the court awarded Sarah Branch

Carter custody of the parties' three children and child support

of $1,200 per month.   The court reduced this amount to $900 per

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
month in 1991.   After the Division took responsibility for

collection of the support, it moved to reinstate and to show

cause alleging an arrearage of $14,727.58.    At the hearing the

Division proved that the accrued arrears were $16,750 and that

interest was $1,112.56.   The trial court acknowledged that it

could not revise its child support order of 1991, but found the

arrearage to be only $11,150.    It refused interest on the

arrears, and allowed the husband to pay the arrears in four

annual increments.   The court held the husband in contempt,

sentenced him to ninety days in jail, but suspended the sentence

conditioned on making the annual payments.
     The Division appeals arguing that the husband's arrears were

$17,862.56 as of June 11, 1997.    It argues that the reduction was

a retroactive modification prohibited by Code §§ 20-74 and

20-108.   In addition, it argues that interest is mandatory unless

waived in writing and that the trial court cannot disallow it in

this case.   We agree.

     The trial court found that the arrearage was $11,150, but

the record does not support this.    The record shows the arrearage

was $16,750 as of the hearing.    That figure was uncontested, and

the husband stipulated that it was correct.   The husband only

argued that he made payments of approximately $10,000 to benefit

the children and they should offset his support payments.

     A court is without authority to modify its decree

retroactively and relieve a husband of obligations to pay past




                                 - 2 -
due installments.     See Cofer v. Cofer, 205 Va. 834, 839, 140

S.E.2d 663, 666 (1965); Taylor v. Taylor, 10 Va. App. 681, 683,

394 S.E.2d 864, 866 (1990); Goodpasture v. Goodpasture, 7 Va.

App. 55, 58, 371 S.E.2d 845, 847 (1988).     Past due support

payments become vested when they accrue and are immune from

change.     See Goodpasture, 7 Va. App. at 58, 371 S.E.2d at 847

(citing Cofer, 205 Va. at 839, 140 S.E.2d at 667).

     "'[E]ven a court of equity, in an effort to do equity,

cannot disregard the provisions of a lawful decree.'"      Fearon v.

Fearon, 207 Va. 927, 931, 154 S.E.2d 165, 168 (1967) (quoting

Bradley v. Fowler, 192 P.2d 969, 975 (Wash. 1948)).      The

supporting parent needs to make payments when due.      See id.    In

Fearon, a husband's payments to his children, or on their behalf,

were considered a gift or gratuity to the children and could not

be credited against his support obligations to his wife.       Child

support is not subject to compromise and reduction.

     The record is not clear whether the court reduced the

arrears because the husband made payments for the benefit of the

children.    However, on the record before us that would not be a

proper basis to reduce the arrears.      The proper remedy is a

motion to modify support because of changed circumstances.        See

Goodpasture, 7 Va. App. at 58, 371 S.E.2d at 847.      The husband

never made a motion to modify, and we find that the court erred

when it reduced the arrears.

     All orders for child support arrears must charge interest at




                                 - 3 -
the judgment rate.   See Code § 20-78.2.    Before 1995, "the

general rule [was] that in the absence of factors making it

inequitable, interest should be assessed on unpaid installments

of alimony from the date they mature or become due until the date

they are paid."   Alig v. Alig, 220 Va. 80, 85-86, 255 S.E.2d 494,

497-98 (1979) (citation omitted).    The General Assembly amended

Code § 20-78.2 effective July 1, 1995, and now the statute states

clearly that interest is due on arrears unless waived.     The wife

never waived interest, so the trial court erred when it

disallowed the request for it.    The record establishes that the

interest due was $1,112.56 as of the date of the hearing, June

11, 1997.
     We reverse the decision and enter final judgment of $16,750

plus interest of $1,112.56.

                                         Reversed and final judgment.




                                 - 4 -